By the court.
In general, the time of an injury being committed, is no more a material part of the complaint, than it is of a contract. Gib. Law Evid. 238. But where a trespass is alleged to have been committed between certain days, it would be a surprise on the defendant, not to confine the proof to the times laid, (Bull. Ni. Pri. 86,) in the first instance; after laying^a reasonable ground to infer an improper connection between the parties, within the limited period, the court will be more liberal afterwards, in receiving other evidence of indecent conduct at different times, tending to show the criminal views and acts of the parties.
The plaintiff suffered a nonsuit.